Citation Nr: 0828335	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to 
include residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1983 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in October 2006 
when it was remanded for additional evidentiary development.  

In December 2006 the veteran submitted a claim for a total 
rating based on individual unemployability.  As this matter 
has not been developed or certified for appeal it is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As noted above, when the issue on appeal was last before the 
Board in October 2006 it was remanded.  In the October 2006 
remand instructions, the Board directed the following 
development be conducted: 

The veteran should be afforded a VA 
examination as necessary to determine the 
onset and etiology of a current disorder 
of the back.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should discuss review of the 
relevant service medical records of 
musculoskeletal complaints.

Following examination of the veteran, 
review of the relevant service medical 
records, and review of post-service 
records, the examiner should assign a 
diagnosis for each of the veteran's 
current back complaints and disorders.  
In assigning the diagnosis(es), the 
examiner should discuss other diagnoses 
considered since the veteran's service 
discharge and should attempt to reconcile 
those diagnoses, explaining why the 
diagnosis(es) currently assigned is/are 
more accurate than other diagnoses 
considered.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran has a 
current back disorder which was incurred 
in service or is etiologically related to 
the veteran's service or any incident 
thereof.  If the examiner concludes that 
the veteran does not have a current back 
disorder which was incurred during 
service or as a result of service, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which is secondary to or aggravated 
(permanently increased in severity beyond 
the natural progress of the disorder) by 
a service-connected disability.  The 
examiner should be provided with a list 
of the service-connected disabilities.  
The examiner should explain the rationale 
for each opinion expressed.

A VA examination was conducted in February 2008.  
Unfortunately, the Board finds that this examination did not 
comply with the Board's October 2006 remand instructions.  

The examiner who conducted the February 2008 VA examination 
wrote that he could find no complaints of back problems in 
the service medical records.  He referenced a Report of 
Medical History the veteran completed in December 1996 
wherein the veteran denied having recurrent back pain.  
Associated with the claims file is a statement the veteran 
completed in March 1997 in connection with his request for a 
medical discharge from service.  He wrote that, in addition 
to problems with gout affecting his feet and ankles, he also 
had experienced gout attacks to a lesser extent in his knees, 
hips, shoulders and lower back.  He wrote that he did not 
have any way to prove these areas were gout but he did note 
the signs and symptoms of gout and he found they were the 
same.  Additionally, an in-service clinical evaluation 
conducted in June 1997 indicates that the veteran was being 
evaluated for range of motion of the lower extremities.  It 
appears to the Board that the examiner annotated the document 
to indicate that the range of motion of the lower back was 
within normal limits but with pain.  The Board finds these 
complaints of pertinent in-service symptomatology significant 
and should be addressed when formulating an opinion as to the 
etiology of the veteran's low back condition.  

The examiner who conducted the February 2008 VA examination 
diagnosed lumbar spine degenerative joint disease.  He found 
no abnormality of the back during active duty and noted that 
X-rays did not evidence degenerative joint disease until 2004 
or later.  The examiner opined that the veteran's 
degenerative joint disease was secondary to the age process 
and not linked to active duty.  The examiner was not provided 
with a list of the veteran's service-connected disabilities.  
The examiner did not address whether the degenerative joint 
disease he diagnosed was secondary to or aggravated by a 
service-connected disability.  Service connection is 
currently in effect for gouty arthritis of the feet and for 
residuals of fractures of both ankles, for right elbow 
arthritis, tinnitus and for lipomas of the right forearm and 
left abdomen.  Furthermore, it is not apparent to the Board 
if gouty arthritis is a systemic disorder capable of 
spreading to other joints.  

The examiner did not address the other diagnoses of record as 
stipulated by the Board's October 2006 remand.  The examiner 
did not attempt to reconcile the other diagnoses of record 
which were linked to back complaints, nor did he explain why 
the diagnosis assigned was more accurate than other diagnoses 
considered.  Other diagnoses of record which have been 
associated with complaints of back pain include polyarticular 
arthritis, episodic arthritis of unknown etiology and 
incomplete Reiter's syndrome.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
In light of the foregoing, this case must be remanded again 
for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who conducted the 
February 2008 VA examination and request 
that he provide answers to the following 
questions:

A)  Does the fact that the veteran 
complained of back pain in March 1997 
(which he alleged was similar to gout 
symptomatology he experience elsewhere in 
his body) and the fact that physical 
examination conducted in June 1997 
revealed painful motion of the low back, 
change the examiner's opinion as to the 
nature and etiology of the veteran's low 
back condition?  The examiner needs to 
address this in-service symptomatology 
when formulating his opinion.  

B)  Provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran has a 
current back disorder which is secondary 
to or aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a service-connected 
disability.  The examiner must be provided 
with a list of disabilities for which 
service connection is in effect.  

C)  The examiner must discuss the 
diagnoses considered since the veteran's 
discharge and should attempt to reconcile 
those diagnoses, explaining why the 
diagnosis of degenerative joint disease 
currently assigned is more accurate than 
the other diagnoses considered including 
polyarticular arthritis, episodic 
arthritis of unknown etiology and 
incomplete Reiter's syndrome.  

D)  The veteran may be recalled for 
examination, if deemed necessary.

2.  If the examiner who conducted the 
February 2008 VA examination is not 
available, schedule the veteran for a VA 
examination as follows:

The veteran should be afforded a VA 
examination as necessary to determine the 
onset and etiology of a current disorder of 
the back.  The claims folder should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should discuss review of the 
relevant service medical records of 
musculoskeletal complaints.

Following examination of the veteran, 
review of the relevant service medical 
records, and review of relevant post-
service records, the examiner should 
assign a diagnosis for each of the 
veteran's current back complaints and 
disorders.  In assigning the 
diagnosis(es), the examiner should discuss 
other diagnoses considered since the 
veteran's service discharge and should 
attempt to reconcile those diagnoses, 
explaining why the diagnosis(es) currently 
assigned is/are more accurate than other 
diagnoses considered.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran has a 
current back disorder which was incurred 
in service or is etiologically related to 
the veteran's service or any incident 
thereof.  If the examiner concludes that 
it is unlikely that the veteran has a 
current back disorder which was incurred 
during service or as a result of service, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which is secondary to or aggravated 
(permanently increased in severity beyond 
the natural progress of the disorder) by a 
service-connected disability.  The 
examiner should be provided with a list of 
the service-connected disabilities.  The 
examiner should explain the rationale for 
each opinion expressed.

3.  Thereafter, the claim on appeal should 
be readjudicated and the veteran should be 
notified of that adjudication.  If the 
claim for service connection is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which addresses all of the evidence 
obtained.  The veteran should be afforded 
an opportunity to respond.

The case should then be returned to the 
Board for further appellate consideration, 
if in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

